PER CURIAM.
This man was charged by the Oregon State Bar with several acts of professional misconduct. He failed to answer the complaint and never appeared at the hearing held. The trial committee found him guilty of some of the charges 'and recommended a penalty of a one year suspension from the practice of law. A majority of the Board of Governors could not agree on a penalty. We are of the opinion that the offenses war*483rant a suspension for a period of three years and until he he reinstated as required by the rules of this court. It is so ordered.